             Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 SHORE POWER SOLUTIONS, LLC.                      §
 100 Gloucester Road                              §
 Queenstown, MD 21658                             §
                                                  §
            Plaintiff,                            §
                                                  §
 v.                                               §
                                                  §
 M/V “BILLS 4 BILLS”, HER ENGINES,                §
 TACKLE, APPURTENANCES, ETC., IN                  §
 REM                                              §
                                                  §
      and                                         §    Civil Action No.
                                                  §
 MICHAEL J. CONNER                                §
 1519 Furnace Ave                                 §
 Glen Burnie, MD 21060                            §
                                                  §
      and                                         §
                                                  §
 CONNIE L. CONNER                                 §
 1519 Furnace Ave                                 §
 Glen Burnie, MD 21060                            §
                                                  §
      Defendants.                                 §
 § § § § § § § § § § § § § § §                    §    § § § § § § § § § § § § § § §

                              VERIFIED COMPLAINT IN REM

        NOW COMES, Plaintiff Shore Power Solutions, LLC, hereinafter “Shore Power”, by and

through their attorneys Todd D. Lochner, Eugene E. Samarin, and Lochner Law Firm, P.C., file

this Verified Complaint in rem against the Motor Vessel “BILLS 4 BILLS”, one 1990 40-foot

motor vessel, USCG Official No. 1127292, hereinafter “Vessel”, which Vessel is currently found

within the jurisdiction of this Honorable Court, and state in support thereof:

                                       Summary of Action



                                                -1-
               Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 2 of 12



          1.       This is an action in rem pursuant to Admiralty Rule C to enforce a maritime lien

against a vessel documented under the laws of the United States.

                                        Jurisdiction and Venue

          2.       The Court has jurisdiction over this action pursuant to the Commercial Instruments

and Maritime Liens Act, 46 U.S.C. § 31343, and Admiralty jurisdiction, 28 U.S.C. §1333. This is

an Admiralty and Maritime claim within the meaning of Fed. R. Civ. P. 9(h)

          3.       Plaintiff states pursuant to Admiralty Rule C(2)(c) that the Vessel is currently

within the jurisdiction of the United States District Court for the District of Maryland.

                                                 Parties

          4.       Plaintiff Shore Power is a Maryland Limited Liability Company in the business of

vessel repairs, with its principal place of business in the state of Maryland.

          5.       Defendant Vessel “BILLS 4 BILLS”, is one 1990 40-foot motor vessel, USCG

Official No. 1127292, which is the subject a lien for necessaries for repair services provided to the

vessel at request of Defendants Michael and Connie Conner and is currently located in Maryland.

          6.       Defendant Michael Conner is a natural person believed to be a resident of the state

of Maryland, is the owner of the Vessel, and contracted with Plaintiff to provide services to the

Vessel.

          7.       Defendant Connie Conner is a natural person believed to be a resident of the state

of Maryland, is the owner of the Vessel, and contracted with Plaintiff to provide services to the

Vessel.

                                                  Facts

          8.       Plaintiff Shore Power is a company which provides vessel repair services, including

engine repair services, to vessels in Maryland.

                                                   -2-
             Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 3 of 12



        9.       From 2017 through 2019, Defendant Michael Conner contracted with Shore Power

to make various repairs to the Vessel.

        10.      These repairs to the Vessel were principally concerned with servicing and replacing

the Vessel’s engines.

        11.      Over the course of 2017 through 2019, Plaintiff Shore Power performed these

various requested services, and invoiced Defendants Conner for those services performed.

        12.      Despite Shore Power’s invoices and repeated requests for payment, Defendant

Conners only made a payment for the work performed by Shore Power.

        13.      As of the date of this filing, the principal due on Mr. Conner’s balance for work

performed by shore power, including parts, labor, and sales tax, is $24,569.00. Exhibit 1.

        14.      This past due balance, together with all charges and payments made thus far, is

reflected in Exhibit 1, Statement of Account Balance for Michael Conner.

        15.      To date, Mr. Conner has refused to pay the balance for the services received.

        16.      A lien for necessaries was subsequently filed on the Vessel’s documentation with

the United States Coast Guard. Exhibit 2.

        17.      There is due and owing from the Vessel and from Mr. Conner, to Shore Power, the

principal sum of $24,569.00.

                                             COUNT I
                                     (Against Vessel In Rem)
                                Necessaries Lien Foreclosure Action
                             Pursuant to Title 46 U.S.C. § 31301, et. seq.

        18.      Plaintiff Shore Power realleges the above paragraphs of the Verified Complaint as

if fully set forth herein.




                                                  -3-
          Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 4 of 12



       19.     Plaintiff provided labor and materials to the Defendant Vessel to service and repair

the Vessel, and did in fact service and repair the Vessel. Exhibit 1.

       20.     Plaintiff is owed the total sum of $24,569.00 for necessaries provided to the

Defendant Vessel. Exhibit 1.

       21.     Defendant Vessel and its owners have failed to pay labor and material repair

charges for the balance due for necessaries.

       22.     Plaintiff is entitled to recover from the in rem Defendant Vessel the total sum of

$24,569.00, plus pre and post judgment interest, custodia legis expenses for the Vessel while it is

under arrest, and the costs of this proceeding which include, but are not limited to, the U.S.

Marshal’s fees, Court filing fees, and any recoverable attorneys’ fees.

WHEREFORE, the Plaintiff Shore Power prays:

       A.              That a warrant issue for the arrest of the Defendant Vessel and her engines,

                       tackle, equipment, furniture and all other necessaries thereunto appertaining

                       and belonging, and that all persons claiming any interest therein may be

                       cited to appear and answer the matters aforesaid;

       B.              That Plaintiff be decreed to have a maritime lien in rem upon the Defendant

                       Vessel, her engines, tackle, equipment, furniture and all other necessaries

                       thereunto appertaining and belonging, and that such a lien be foreclosed in

                       accordance with the law and thereupon that the vessel be condemned and

                       sold in payment of the amount due and all such other sums that are owed;

       C.              That upon proper notice and hearing, judgment be entered against the

                       Defendant Vessel, in rem, for the aforementioned damages in the amount

                       of $24,569.00, plus pre-judgment interest, custodia legis expenses, U.S.

                                                 -4-
             Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 5 of 12



                         Marshal’s fees and expenses, attorneys’ fees, and other recoverable

                         litigation costs;

        D.               That Plaintiff be permitted to credit bid the amount of its judgment or lien

                         against the Defendant Vessel at any U.S. Marshal’s sale,

        E.               That this Court may direct the manner in which actual notice of the

                         commencement of this suit shall be given by the Plaintiff to any person,

                         firm or corporation who has recorded a notice of claim of an undischarged

                         lien upon the vessel,

        F.               That this Court enter judgment against Defendants Michael and Connie

                         Conner in the amount of $24,569.00, plus pre-judgment interest, post

                         judgment interest, attorneys fees, and other recoverable litigation costs; and

        G.               That such other and further relief be granted as this Court deems just and

                         proper.

                                           COUNT II
                        (Against Michael and Connie Conner in personam)
                                  Breach of Maritime Contract

        23.      Plaintiff Shore Power realleges the above paragraphs of the Verified Complaint as

if fully set forth herein.

        24.      Plaintiff entered into a maritime contract with Defendants Mr. Conner and Mrs.

Conner to repair the Defendant’s Vessel.

        25.      Plaintiff enacted a series of repairs to the Vessel under the contract. Exhibit 1.

        26.      All the repairs made to the Vessel were authorized by Defendant Mr. Conner who

promised to pay Plaintiff in return for these repairs being made.



                                                   -5-
            Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 6 of 12



       27.      Defendants Mr. Conner and Mrs. Conner failed to perform their obligations under

the contract by failing to pay, upon timely demand, the principal balance of $24,569.00. Exhibit 1.

       28.      As a direct result of Defendant’s failure to pay, Plaintiff has suffered $24,569.00 in

damages.

WHEREFORE, the Plaintiff Shore Power prays:

       A.              That a warrant issue for the arrest of the Defendant Vessel and her engines,

                       tackle, equipment, furniture and all other necessaries thereunto appertaining

                       and belonging, and that all persons claiming any interest therein may be

                       cited to appear and answer the matters aforesaid;

       B.              That Plaintiff be decreed to have a maritime lien in rem upon the Defendant

                       Vessel, her engines, tackle, equipment, furniture and all other necessaries

                       thereunto appertaining and belonging, and that such a lien be foreclosed in

                       accordance with the law and thereupon that the vessel be condemned and

                       sold in payment of the amount due and all such other sums that are owed;

       C.              That upon proper notice and hearing, judgment be entered against the

                       Defendant Vessel, in rem, for the aforementioned damages in the amount

                       of $24,569.00, plus pre-judgment interest, custodia legis expenses, U.S.

                       Marshal’s fees and expenses, attorneys’ fees, and other recoverable

                       litigation costs;

       D.              That Plaintiff be permitted to credit bid the amount of its judgment or lien

                       against the Defendant Vessel at any U.S. Marshal’s sale,

       E.              That this Court may direct the manner in which actual notice of the

                       commencement of this suit shall be given by the Plaintiff to any person,

                                                 -6-
             Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 7 of 12



                         firm or corporation who has recorded a notice of claim of an undischarged

                         lien upon the vessel,

        F.               That this Court enter judgment against Defendants Michael and Connie

                         Conner in the amount of $24,569.00, plus pre-judgment interest, post

                         judgment interest, attorneys fees, and other recoverable litigation costs; and

        G.               That such other and further relief be granted as this Court deems just and

                         proper.

                                          COUNT III
                        (Against Michael and Connie Conner in personam)
                                      Unjust Enrichment


        29.      Plaintiff Shore Power realleges the above paragraphs of the Verified Complaint as

if fully set forth herein.

        30.      Alternatively, in the event the Court finds that there was no contract between parties

for services furnished upon the Vessel, then Plaintiff Shore Power furnished services and materials

in or about the performance of repairs associated with the Vessel.

        31.      As a direct and proximate result thereof, Plaintiff Shore Power conferred a

substantial benefit upon the Defendants Michael and Connie Conner, for which it is entitled to be

compensated.

        32.      Absent payment, Defendants Michael and Connie Conner will be unjustly enriched

by virtue of Plaintiff Shore Power’s services furnished to the Vessel.

        33.      The reasonable value of Plaintiff’s services furnished to the Vessel for which no

payment was received, is in the amount of $24,569.00.

WHEREFORE, the Plaintiff Shore Power prays:


                                                   -7-
     Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 8 of 12



A.            That a warrant issue for the arrest of the Defendant Vessel and her engines,

              tackle, equipment, furniture and all other necessaries thereunto appertaining

              and belonging, and that all persons claiming any interest therein may be

              cited to appear and answer the matters aforesaid;

B.            That Plaintiff be decreed to have a maritime lien in rem upon the Defendant

              Vessel, her engines, tackle, equipment, furniture and all other necessaries

              thereunto appertaining and belonging, and that such a lien be foreclosed in

              accordance with the law and thereupon that the vessel be condemned and

              sold in payment of the amount due and all such other sums that are owed;

C.            That upon proper notice and hearing, judgment be entered against the

              Defendant Vessel, in rem, for the aforementioned damages in the amount

              of $24,569.00, plus pre-judgment interest, custodia legis expenses, U.S.

              Marshal’s fees and expenses, attorneys’ fees, and other recoverable

              litigation costs;

D.            That Plaintiff be permitted to credit bid the amount of its judgment or lien

              against the Defendant Vessel at any U.S. Marshal’s sale,

E.            That this Court may direct the manner in which actual notice of the

              commencement of this suit shall be given by the Plaintiff to any person,

              firm or corporation who has recorded a notice of claim of an undischarged

              lien upon the vessel,

F.            That this Court enter judgment against Defendants Michael and Connie

              Conner in the amount of $24,569.00, plus pre-judgment interest, post

              judgment interest, attorneys fees, and other recoverable litigation costs; and

                                        -8-
          Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 9 of 12



        G.               That such other and further relief be granted as this Court deems just and

                         proper.

                                          COUNT III
                              (Against Michael Conner in personam)
                                        Quantum Meruit

        34.     Plaintiff Shore Power realleges the above paragraphs of the Verified Complaint as

if fully set forth herein.

        35.     Alternatively, in the event the Court finds that there was no contract between the

parties for services furnished upon the Vessel, then Plaintiff Shore Power rendered a valuable

service to Defendant Mr. Conner when he furnished services and materials in the performance of

repairs associated with the Vessel.

        36.     Plaintiff Shore Power rendered these services to Defendant Mr. Conner as the party

identified as responsible for payment on these services.

        37.     Defendant Mr. Conner accepted these services by requesting them and retaining the

benefit of the repaired Vessel.

        38.     After the repairs were complete, Defendant Mr. Conner was notified by invoices

that Plaintiff Shore Power expected to be paid for the services they rendered. See Exhibit 1.

        39.     The reasonable value of Plaintiff’s services furnished to the Vessel for which no

payment was received is in the amount of $24,569.00.

WHEREFORE, the Plaintiff Shore Power prays:

        A.               That a warrant issue for the arrest of the Defendant Vessel and her engines,

                         tackle, equipment, furniture and all other necessaries thereunto appertaining

                         and belonging, and that all persons claiming any interest therein may be

                         cited to appear and answer the matters aforesaid;

                                                  -9-
 Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 10 of 12



B.         That Plaintiff be decreed to have a maritime lien in rem upon the Defendant

           Vessel, her engines, tackle, equipment, furniture and all other necessaries

           thereunto appertaining and belonging, and that such a lien be foreclosed in

           accordance with the law and thereupon that the vessel be condemned and

           sold in payment of the amount due and all such other sums that are owed;

C.         That upon proper notice and hearing, judgment be entered against the

           Defendant Vessel, in rem, for the aforementioned damages in the amount

           of $24,569.00, plus pre-judgment interest, custodia legis expenses, U.S.

           Marshal’s fees and expenses, attorneys’ fees, and other recoverable

           litigation costs;

D.         That Plaintiff be permitted to credit bid the amount of its judgment or lien

           against the Defendant Vessel at any U.S. Marshal’s sale,

E.         That this Court may direct the manner in which actual notice of the

           commencement of this suit shall be given by the Plaintiff to any person,

           firm or corporation who has recorded a notice of claim of an undischarged

           lien upon the vessel,

F.         That this Court enter judgment against Defendants Michael and Connie

           Conner in the amount of $24,569.00, plus pre-judgment interest, post

           judgment interest, attorneys fees, and other recoverable litigation costs; and

G.         That such other and further relief be granted as this Court deems just and

           proper.

                                           Respectfully Submitted
                                           September 30, 2020
                                           /s/

                                    -10-
Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 11 of 12




                                    Todd D. Lochner (Bar No. 25691)
                                    Eugene E. Samarin (Bar No. 19612)
                                    Lochner Law Firm, P.C.
                                    91 Main St., 4th Floor
                                    Annapolis, MD 21401
                                    T: (443) 716-4400
                                    F: (443) 716-4405
                                    tlochner@boatinglaw.com
                                    esamarin@boatinglaw.com
                                    Attorneys for the Plaintiff




                             -11-
Case 1:20-cv-02839-ELH Document 1 Filed 09/30/20 Page 12 of 12
